Event Cardio Group Acquires National Cardiac Monitoring Center

[ecgi_1.jpg]

 

July 13, 2016

NEW YORK, NY--(Marketwired - July 13, 2016) - Event Cardio Group, Inc. (ECGI)
closed its acquisition of National Cardiac Monitoring Center ("NCMC") in
Glenelg, Maryland in a Stock Purchase Agreement worth approximately $5 million
in a combination of cash and ECGI common stock.

NCMC has been providing cardiac diagnostic services since 1986. It provides a
range of cardiac monitoring modalities including Mobile Cardiac Telemetry (MCT),
wireless and trans-telephonic cardiac event monitoring (CEM), 24/48-hour digital
Holter monitoring with data transmission to NCMC, 24-hour ABP monitoring, full
time and off-hours monitoring, and triage. The facility can receive any number
of patient calls simultaneously, with patients receiving immediate, one-on-one
service every time they call. NCMC's facilities will be used to continuously
receive and interpret the data collected by NowCardio monitors once they are in
commercial use in the United States.

NCMC, a FDA-registered independent diagnostic testing facility, with 2016
projected sales of $2,500,000 and approximately 900 customers, provides
electrocardiography support services designed specifically for physicians,
hospitals, scanning services and home health care agencies, including a
24-hour/day ECG monitoring center.

John Bentivoglio, CEO and President of Event Cardio Group, stated, "The
acquisition of NCMC comes at a pivotal time in our company's development as we
recently received clearance from Health Canada to sell our NowCardio™ heart
monitoring system, our noninvasive continuous heart monitoring device, as a
Class 2 Medical Device in Canada. We also anticipate submitting our 510(k)
application with the United States Food and Drug Administration (FDA) in late
July. We welcome NCMC to Event Cardio Group and look forward to servicing NCMC's
existing customer base and integrating our operations in a seamless transition."

Effective immediately, Richard Owsik, formerly president and CEO of NCMC, will
become a consultant to Event Cardio Group and Joseph Hashim, formerly Vice
President of NCMC, will become VP Sales and Marketing. Mr. Hashim's
responsibilities will include helping prepare NowCardio for commercial launch.
EventCardio expects to retain all NCMC staff, consisting of 10 staff members and
19 sales representatives in 15 states. The company plans on expanding its sales
force to 25 states by the end of 2016 and all 50 states by the end of 2017. NCMC
will continue to operate under the National Cardiac Monitoring Center name and
will be the U.S. headquarters for NowCardio and Event Cardio Group.

About Event Cardio Group, Inc.

Event Cardio Group, Inc. is a developer of medical diagnostic equipment that
focuses on the detection, and preventive treatment, of high-risk diseases. The
Company's core product is NowCardio™, an advanced Ambulatory Arrhythmia
Monitoring System monitor which offers the combined functionality of holter
monitoring, event recording and mobile cardiac telemetry simultaneously within
in a single device. NowCardio™ has been cleared for commercial use in Canada.
For more information on the company please visit www.eventcardiogroup.com.

Forward Looking Statements

Statements in this release may be regarded, in certain instances, as
"forward-looking statements" pursuant to certain sections of the Securities Act
1933 and the Securities Exchange Act 1934, respectively. "Forward-looking
statements" are based on expectations, estimates and projections at the time the
statements are made, and involve risks and uncertainties, which could cause
actual results or events to differ materially from those currently anticipated,
including, but not limited to delays, difficulties, changed strategies, or
unanticipated factors or circumstances affecting Event Cardio Group, Inc. and
its business. There can be no assurance that such forward-looking statements
will ever prove to be accurate and readers should not place undue reliance on
any such forward-looking statements contained herein. Event Cardio Group, Inc.
will not republish revised forward-looking statements to reflect events or
circumstances after the date hereof to reflect the occurrence of unanticipated
events.

 





 



 

